Citation Nr: 0517741	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April to October 1958 and 
served on active duty for training (ACDUTRA) from June 16-30, 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a left knee 
disorder.

A September 2003 RO rating decision also denied service 
connection for disorders of the back and right knee.  But the 
veteran withdrew those claims later in September 2003.

The Board remanded the claim concerning the left knee 
disorder to the RO in November 2004 to afford the veteran a 
videoconference hearing, which he had in May 2005.  A 
transcript of the proceeding is of record.  The undersigned 
Veterans Law Judge (VLJ) of the Board conducted that hearing.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the claim again 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In a September 2003 Statement in Support of Claim (VA Form 
21-4138), the veteran alleged, in pertinent part, that 
"[s]tatements from persons who [knew] of [his] injury have 
been submitted."  On the other hand, at the April 2004 RO 
hearing, the veteran testified that he had spoken with 
service comrades with the intent of obtaining evidence of 
both his alleged injury in service and continuous symptoms 
during the years since, but that the service comrades were 
unable to recall his injury.  See pages 7 and 8 of the 
transcript of that hearing.



During his more recent videoconference hearing in May 2005, 
however, the veteran's representative stated that in August 
2004 the veteran had submitted a statement from a friend who 
confirmed the veteran had complained of knee problems since 
1979.

After reviewing the entire claims file, the Board finds no 
such lay statements of record, certainly none of those 
allegedly submitted.  So the veteran should be provided the 
opportunity to submit these statements attesting to his 
purported injury in service and to having experienced 
continuous symptoms during the years since.

Obtaining these supporting statements is critically important 
because, as explained during the May 2005 videoconference 
hearing (see pages 7 and 8 of the transcript), there are 
three requirements for granting service connection:  1) a 
medical diagnosis confirming the veteran has the condition 
alleged; 2) probative lay or medical evidence indicating he 
sustained the alleged injury while in the military; 
and 3) medical evidence linking his current disability to 
that injury.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In certain instances, the "nexus" requirement can be 
satisfied either by competent and credible evidence of 
continuity of symptomatology or a medical nexus opinion.  See 
38 C.F.R. § 3.303(b) (2004) and Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  



Concerning this, the veteran's representative requested that 
he receive a VA examination to obtain a medical opinion 
indicating whether there is a nexus/link between his knee 
injury in service (as indicated in sick slips in June 1979, 
although these slips do not specifically state that the 
injury was to the "left" knee) and his current left knee 
disability (as shown by VA clinical records).  
The undersigned Veterans Law Judge concurred that such an 
examination is necessary to make this determination and 
decide this appeal.  Generally see 38 U.S.C.A. § 5103A(d)(2) 
(West 2002) and 38 C.F.R. § 3.159(c)(4) (2004).  

Lastly, the veteran's service medical records (SMRs) from 
1958 are on file, but they appear to have been partially 
damaged in a fire that occurred in 1973 at the National 
Personnel Records Center (NPRC), a military records 
repository in St. Louis, Missouri.  The veteran's current 
claim pertains to his subsequent service on ACDUTRA in 1979 
(so, unfortunately, after that 1973 fire occurred).  There do 
not appear to be any original SMRs from his ACDUTRA in June 
1979 on file, but he has submitted copies of some SMRs and 
sick slips dated in June 1979 and May/June 1980.  
Nevertheless, it has not been determined where and how he 
obtained these documents concerning his service.  This, in 
turn, suggest there may be other outstanding SMRs that have 
not been obtained.  So he should be contacted and requested 
to explain from what specific source he obtained these 
records, and the RO should take all appropriate steps to 
locate and associated with the claims file all SMRs relating 
to his ACDUTRA in June 1979 as well as any other periods of 
ACDUTRA or inactive duty training (INACDUTRA) thereafter.

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Contact the veteran and ask him where he 
obtained the copies of his SMRs dated in 1979 and 
1980, which he submitted.  And even if he does 
not respond, take the appropriate steps to obtain 
all SMRs relative to any periods of ACDUTRA in 
June 1979 and any periods of ACDUTRA or INACDUTRA 
thereafter.  If obtained, the records must be 
associated with the other evidence in the claims 
file.

2.  Also invite the veteran to submit any and all 
lay statements from service comrades, friends, 
coworkers and/or family members who personally 
know about his purported injury in June 1979 and 
the symptoms he has experienced during the years 
since.

3.  Schedule the veteran for a VA examination to 
obtain a medical opinion concerning whether it is 
at least as likely as not (i.e., 50 percent or 
greater probability) that any left knee disorder 
he currently has is related to his service in the 
military - and, in particular, to his purported 
injury in June 1979 while on ACDUTRA.

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  And if an opinion 
cannot be rendered, please explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.  Review the claims file.  If any development 
is incomplete, including if the examination 
report does not contain sufficient information in 
response to the question posed, take corrective 
action.  38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998). 



5.  Then readjudicate the claim based on the 
additional evidence obtained.  If the benefit 
sought remains denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
veteran and his representative.  Give them time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


